DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
A preliminary amendment filed on 4/6/2022 has been acknowledged and entered. Claims 1-45 have been canceled. Claims 46-69 has been added. Claims 46-69 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 54, 66, 68, 69 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20150038121 A1 to Koum.
As to claims 54 and 66, Koum discloses a real-time voice information interactive method, applied to an electronic device, the electronic device being a first electronic device, wherein the interactive method comprises: 
receiving a voice message sent by a server that is in a long connection with the electronic device (Koum Fig. 1, 3-5, ¶0020, 0022, 0030, 0035-0036, 0045 0053, 0069, 0073, receiving audio recording/message transmitted by server that is network connected with the user device);
displaying at least one piece of voice message received from the server in a list form (Koum Fig. 1, 3-5, ¶0057, 0067, displaying audio recording in the communications locally on user device in a list on the user interface from the server and delivery indicator to indicate audio recording has been delivered to recipient’s device);
downloading and playing voice data corresponding to a selected voice message from the server in response to a downloading request, wherein the voice data is from a corresponding audience terminal (Koum Fig. 1, 3-5, ¶0037, 0054, 0069, 0073-0074, 0076, 0090, downloading and playing audio/voice of the user corresponding the audio recording selected from the server in response to user selecting to download, where the audio/voice is of the user of the corresponding user devices); and 
pushing the voice data to the server (Koum Fig. 1, 3-5, ¶0030, 0089, transmitting/uploading the audio/voice of the user to the server).
As to claim 68, Koum discloses displaying a playing state of the voice message in a local list when the voice data is played (Koum Fig. 1, 3-5, ¶0054, 0058, 0068, 0077, displaying playback indicator of the audio recording in the list when audio/video is played).
As to claim 69, Koum discloses playing voice data corresponding to the selected playing request in response to a selected playing request (Koum Fig. 1, 3-5, ¶0037, 0054, 0069, 0073-0074, 0076, 0090, playing audio/voice of the user corresponding the audio recording selected by the user in the users request/selection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 55-57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20150038121 A1 to Koum in view of US Pub. No. 20180184171 A1 to Danker.
As to claims 55 and 67, Koum does not expressly disclose adding an audio signal for playing the voice data to an audio stream collected locally when the voice data is played; and pushing the audio stream, an ID of the voice data, and video stream collected locally to the server.
Danker discloses adding an audio signal for playing the voice data to an audio stream collected locally when the voice data is played (Danker ¶0070, 0074, 0088, 0093, 0094, 0097, 0111, adding audio effects for playing voice to audio stream when playing voice); and pushing the audio stream, an ID of the voice data, and video stream collected locally to the server (Danker ¶0070, 0074, 0088, 0093, 0094, 0097, transmitting audio/video stream and identifier of the video and audio).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Koum by adding an audio signal for playing the voice data to an audio stream collected locally when the voice data is played; and pushing the audio stream, an ID of the voice data, and video stream collected locally to the server as disclosed by Danker. The suggestion/motivation would have been in order to add various media effects to the audio/video and providing identifiers for the video and audio to apply the media effects thereby enhancing the user’s experience.
As to claim 56, Koum discloses displaying a playing state of the voice message in a local list when the voice data is played (Koum Fig. 1, 3-5, ¶0054, 0058, 0068, 0077, displaying playback indicator of the audio recording in the list when audio/video is played).
As to claim 57, Koum discloses playing voice data corresponding to the selected playing request in response to a selected playing request (Koum Fig. 1, 3-5, ¶0037, 0054, 0069, 0073-0074, 0076, 0090, playing audio/voice of the user corresponding the audio recording selected by the user in the users request/selection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 46, 49-51, 58 and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160247520 A1 to Kikugawa in view of US Pub. No. 20150038121 A1 to Koum and in further view US Pub. No. 20150092006 A1 to Grossman.
As to claims 46 and 58, Kikugawa discloses a real-time voice information interactive method, applied to an electronic device, the electronic device being an audience terminal, wherein the interactive method comprises: 
recording and converting an input voice in response to a recording request, to obtain at least one piece of voice data, wherein the at least one piece of voice data is stored in a sending queue in a queue form (Kikugawa Fig. 2-4, 7, 12, ¶0092-0093, recording and converting audio data from audio capture is inputted to the voice recorder application in response to selecting record button, where the speech zone data is stored in queue); 
sending the voice data in the sending queue to a server in turn that is in a long connection with the electronic device (Kikugawa Fig. 2-4, 7, 12, ¶0034, 00880096-0097, transmitting the speech zone data stored in queue to server that is connected with the user device via network); and 
displaying the voice data in the sending queue locally (Kikugawa Fig. 2-4, 7, 12, ¶0066, 0067, 0069, 0091, displaying speech zone data in the queue on the user device).
Kikugawa does not expressly disclose displaying the voice data in the sending queue locally in a list form, and displaying a sending state of the voice data, 
wherein the interactive method further comprises: receiving audio and video data pushed by the server, 
wherein the audio and video data comprises a part or all of the voice data selected by a host user for play after the voice data is uploaded to the server by other audience terminal.
Koum discloses sending the voice data in the sending queue to a server in turn that is in a long connection with the electronic device (Koum Fig. 1, 3-5, ¶0020, 0022, 0030, 0035-0036, 0045 0053, 0069, 0073, sending audio recording/message to server that is network connected with the user device)
displaying the voice data in the sending queue locally in a list form, and displaying a sending state of the voice data (Koum Fig. 1, 3-5, ¶0057, 0067, displaying audio recording in the communications locally on user device in a list on the user interface and delivery indicator to indicate audio recording has been delivered to recipient’s device), 
and wherein the interactive method further comprises: receiving audio and video data pushed by the server (Koum Fig. 1, 3-5, ¶0020, 0022, 0030, 0035-0036, 0045 0053, 0069, 0073, receiving audio and video transmitted by server).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kikugawa by sending the voice data in the sending queue to a server in turn that is in a long connection with the electronic device and displaying the voice data in the sending queue locally in a list form, and displaying a sending state of the voice data, and wherein the interactive method further comprises: receiving audio and video data pushed by the server as disclosed by Koum. The suggestion/motivation would have been in order to visually provide indication that the audio recording has been transmitted to a user device thereby enhancing the user’s experience.
Kikugawa and Koum do not expressly disclose wherein the interactive method further comprises: receiving audio and video data pushed by the server, wherein the audio and video data comprises a part or all of the voice data selected by a host user for play after the voice data is uploaded to the server by other audience terminal.
Grossman discloses wherein the interactive method further comprises: receiving audio and video data pushed by the server (Grossman Fig. 1, 3, 5-7, ¶0042-0044, 0051, receiving audio/video transmitted by the server), 
wherein the audio and video data comprises a part or all of the voice data selected by a host user for play after the voice data is uploaded to the server by other audience terminal (Grossman Fig. 1, 3, 5-7, ¶0047, 0051, 0056, 0057, 0061, 0063, 0064, 0068, the audio/video includes audio commentary selected by a user for playback after the audio commentary is transmitted to the server by other user devices).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kikugawa and Koum by wherein the interactive method further comprises: receiving audio and video data pushed by the server, wherein the audio and video data comprises a part or all of the voice data selected by a host user for play after the voice data is uploaded to the server by other audience terminal as disclosed by Grossman. The suggestion/motivation would have been in order to provide audio/video to recipients and audio commentary between a plurality of users  thereby enhancing the user’s experience.
As to claims 49 and 61, Koum discloses where said sending state of the voice data comprises a state in which the voice data is being sent or a state in which the sending of the voice data is completed (Koum Fig. 1, 3-5, ¶0057, 0067, delivery indicator to indicate audio recording has been delivered to recipient’s device).
As to claims 50 and 62, Koum deleting the voice data pointed to by a deleting request in response to the deleting request (Koum Fig. 1, 3-5, ¶0078, 0101, option to delete the audio recording).
As to claims 51 and 63, Koum discloses wherein the audio and video data further comprises audio data and video data recorded by a first electronic device that is in a long connection with the server (Koum Fig. 1, 3-5, ¶0020, 0022, 0030, 0035-0036, 0045 0053, 0069, 0073, audio and video captured/recorded by user device network connected with server),
the first electronic device is a host terminal (Koum Fig. 1, 3-5, ¶0021, 0024, user device);
playing the audio and video data locally, wherein the content displayed locally in the list form comprises the voice data recorded by the second electronic device, the second electronic device is other audience terminal (Koum Fig. 1, 3-5, ¶0022, 0030, 0045, 0054, 0055, 0069, 0073, 0076, playing the audio and video where the content displayed locally on user device in the list includes audio recordings by the participant/operator user device).

Claims 47 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160247520 A1 to Kikugawa in view of US Pub. No. 20150038121 A1 to Koum and in further view US Pub. No. 20150092006 A1 to Grossman and in further view of US Pub. No. 20140298409 A1 to Mock.
As to claims 47 and 59, Kikugawa discloses where said recording and converting an input voice to obtain at least one piece of voice data comprises: collecting multiple pieces of audio data generated during a duration of the recording request into the voice data (Kikugawa Fig. 2, 3, 5, 7, 12, ¶0043, 0044, 0061, 0066, 0089, collecting plurality of pieces of audio e.g. multiple speech zone data during the time period of the users recording request).
Kikugawa, Koum and Grossman do not expressly disclose generating a piece of audio data every preset duration when the voice is recorded;
Mock discloses generating a piece of audio data every preset duration when the voice is recorded (Mock ¶0022, audio recording divided into portions based on time e.g. 5 mins).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kikugawa, Koum and Grossman by generating a piece of audio data every preset duration when the voice is recorded as disclosed by Mock. The suggestion/motivation would have been in order to divide/split the audio recording into smaller pieces to process the audio efficiently.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160247520 A1 to Kikugawa in view of US Pub. No. 20150038121 A1 to Koum and in further view US Pub. No. 20150092006 A1 to Grossman and in further view of US Pub. No. 20140298409 A1 to Mock and in further view of US Pub. No. 20030005462 A1 to Broadus.
As to claim 48, Kikugawa, Koum, Grossman and Mock do not expressly disclose controlling a video played by the audience terminal locally to be mute when the voice is recorded.
Broadus discloses controlling a video played by the audience terminal locally to be mute when the voice is recorded (Broadus ¶0148, mutes television when capturing audio input).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kikugawa, Koum, Grossman and Mock by controlling a video played by the audience terminal locally to be mute when the voice is recorded as disclosed by Broadus. The suggestion/motivation would have been in order to reduce interference with capturing the audio thereby increasing quality of the captured audio.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20160247520 A1 to Kikugawa in view of US Pub. No. 20150038121 A1 to Koum and in further view US Pub. No. 20150092006 A1 to Grossman and in further view of US Pub. No. 20030005462 A1 to Broadus.
As to claim 60, Kikugawa, Koum and Grossman do not expressly disclose controlling a video played by the audience terminal locally to be mute when the voice is recorded.
Broadus discloses controlling a video played by the audience terminal locally to be mute when the voice is recorded (Broadus ¶0148, mutes television when capturing audio input).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Kikugawa, Koum and Grossman by controlling a video played by the audience terminal locally to be mute when the voice is recorded as disclosed by Broadus. The suggestion/motivation would have been in order to reduce interference with capturing the audio thereby increasing quality of the captured audio.

Allowable Subject Matter
Claims 52, 53, 64 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 52, 53, 64 and 65 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in dependent claims 52, 53, 64 and 65.
	


Conclusion
Claims 46-51, 54-63 and 66-69 have been rejected.
Claims 52, 53, 64 and 65 are objected

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426